            Case 1:19-cr-00233-LAK Document 26 Filed 04/25/19 Page 1 of 1




                                                                             April 25, 2019


                                                                                                              VIA ECF

Honorable Lewis A. Kaplan
United Stated District Judge
Southern District of New York
500 Pearl St.
New York, NY 10007-1312

          Re:    United States v. Mustafa Abdel-Wadood 19 Cr. 00233 (LAK)

Dear Judge Kaplan:

          At our conference on Tuesday, we discussed our intention to present the Court with a

proposed bail package to secure Mr. Abdel-Wadood’s release from the MCC. Our hope was to

submit a proposal to the Court this afternoon. Discussions with the government are ongoing and

should be concluded later today or in the morning. By the lunch hour tomorrow, we should have

a letter to the Court detailing the proposed package and indicating whether it is, or is not, on

consent. We apologize for the delay.


                                                                           Respectfully submitted,
                                                                           /s/Paul Shechtman

                                                                           Paul Shechtman
                                                                           Maggie Lynaugh




Paul Shechtman            T: +1.212.508.6107     F: +1.800.404.3970
Partner                   1251 Avenue of the Americas, 49th Floor, New York, New York 10020-1100
                          paul.shechtman@bracewell.com          bracewell.com


AUSTIN    CONNECTICUT   DALLAS   DUBAI   HOUSTON      LONDON     NEW YORK      SAN ANTONIO         SEATTLE   WASHINGTON, DC
